Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,341,307. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims appear merely broader than and rephrased from the patented claims such that the examined application claims are either anticipated by, or would have been obvious over, the reference claims. 
For example, the subject matter presented in present claim 1 is anticipated by patented claim 1 at column 12, lines 4-8, 21-32; present claim 2 at column 12, lines 9-18; present claim 4 by patented claim 2; present claim 5 by patented claim 3; present claim 6 by patented claim 4; present claim 7 by patented claim 5; present claim 8 by patented claim 6; present claim 9 by patented claim 7. The subject matter presented in present claim 3 is obvious in view of patented claim 1 at column 12, lines 19-27 considering the variation in language roughly from assigning a corresponding location based on heat generated wherein the highest ranked are assigned along the lower edge to the broader selecting step which recites the similar features. Present claims 10-20 follow patented claims 8-14 accordingly. 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by, or would have been obvious over, the patented claims. Therefore, the claims are rejected on the ground of nonstatutory double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin [US2021/0195752 A1, CN201911307530] in view of Christo et al. [US 2020/0184034 A1] or Ferrill et al. [US 9,317,643 B2] and Schroeder et al. [US 8,645,900 B2] or Schwab [US 7,423,871 B2]. 
Taking claim 1 as exemplary of claims 1, 10, and 18, Lin teaches a method for positioning
passively cooled components on a printed circuit board (PCB), the method comprising: assigning each of
the plurality of hardware components a corresponding location on the PCB based on an orientation of
the PCB and a value representing an amount of heat generated by the hardware component [0008, 0007
significantly improves the heat dissipation cost, power consumption, conduction medium and reliability
of the product, the layout of the mainboard, the CPU, GPU, memory, SSD, South Bridge, North Bridge
could be arranged respectively in different directions and in the correct positions, 0013 classify the heat
components (CPU, chipset, rectifier tube, on-board graphics card, etc.) … to separate and disperse the
heat sources to make full use of the mutual cooperation between cooling device and cooling space, in
order to optimize the product overall design for larger implementation space of the heat dissipation
management, 0017 the application of various heat dissipation management measures to reduce the
cooling energy consumption and improve heat dissipation efficiency becomes more flexible, 0018 power
saving passive cooling, 0020 realizes the scattered arrangement of heating components on the
motherboard, improves the heat accumulation condition inside the product].
However, although Lin teaches classifying the heat components [0013] according to size of its
heat and operating temperature range [0014], including determining the specifications [0014], Lin does
not teach receiving a plurality of identifiers of a plurality of hardware components, the plurality
of hardware components configured to be placed on the PCB, wherein a hardware component of the plurality of hardware components having a value representing a highest amount of heat generated by the hardware components amongst the plurality of hardware components is assigned to a location along a lower edge of the PCB,  and generating a representation of the PCB and the plurality of hardware components for display, the representation generated according to the assigned location of each of the plurality of hardware components. Yet, in view of the prior art, a broadest reasonable interpretation of these steps is conceivably conventional input and output from an EDA perspective using a computer as follows.
Christo et al. teach receiving a plurality of identifiers of a plurality of hardware components, the
plurality of hardware components configured to be placed on the PCB [0055 identifies a PCB component
to be used in a current board design, 0075, 0076 part number] and generating a representation of the
PCB and the plurality of hardware components for display, the representation generated according to
the assigned location of each of the plurality of hardware components [0071 design interface, may allow
for placement of the imported component, 0073, 0074 design phase of placing components, 0077 the
interface imports selected features for placing]. As an alternative, Ferrill et al. teach receiving a plurality of identifiers of a plurality of hardware components, the plurality of hardware components configured to be placed on the PCB [column 1, lines 26-27, 30-31 temperature limits of the electronic components having the part numbers; column 3, line 7 RD] and generating a representation of the PCB and the plurality of hardware components for display, the representation generated according to the assigned location of each of the plurality of hardware components [column 1, lines 36-39 physical design data for generating a graphic representation of the PCB including representation of components; column 3, lines 34-41; column 6, lines 36-40 generates and presents a graphic depiction of the PCB layout, locations of respective components]. Although the reference describes a scrub tool and allowing a user to make decisions where to put temperature sensors, a broadest reasonable interpretation of the claimed subject matter is provided. 
Schroeder et al. teach assigning components that generate highest amounts of heat a location along a lower edge of the PCB [column 10, lines 26-37, column 30, line 59-column 31, line 67, column 3, lines 16- 27 design choice, column 3, lines 52-57 display]; alternatively, see Schawb at Abstract, column 3, lines 50-58, column 6, lines 10-22, column 7, lines 45-56. 
Thus, considering that Lin teaches classifying components and determining specifications, Christo et al. or Ferrill et al. teach PCB design, and Schroeder et al. or Schwab teach assigning components based on orientation of the PCB and highest amount of heat generated to a location along a lower edge, a broadest reasonable interpretation of the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because thermal conditions are taken into consideration [Schroder et al. column 30, line 59-column 31, line 67] or devices are manufactured with highly improved cooling capabilities [Schwab column 8, lines 21-23], and displaying [FIG. 1]] or using a GUI [Ferrill et al. FIG. 1 element 124] would provide a representation for display of the result of the assigning step, significantly enhancing the designer’s experience.
As per claims 2, 11, 19, further comprising: transmitting a request for heat generation metrics for the plurality of hardware components to a server, the one or more requests comprising the plurality of identifiers [either Christo et al. or Ferrill et al. at FIG. 1]; receiving, from the server, the heat generation metrics including a plurality of values representing amounts of heat generated by the plurality of hardware components [either Christo et al. or Ferrill et al. at FIG. 1]; and ranking each of the plurality of hardware components based on the plurality of values [in the Abstract Lin teaches classifying according to size of heat, which is considered a form of ranking]. Christo et al. further teach a chronological order, thus the concept of ranking is conceivably obvious for the combination of using a server to request and obtain information for ultimately positioning components according to heat generated.
As per claims 6, 15, wherein receiving the plurality of identifiers of a plurality of hardware
components comprises: receiving a data structure for each of the plurality of values, the data structure
for each of the plurality of values including an identifier of a corresponding hardware component and a
heat value representing a corresponding amount of heat that the corresponding hardware component
generates [Christo et al. 0029, database structures, 0055 identifies a PCB component to be used in a
current board design, 0075, 0076 part number; Ferrill et al. column 1, lines 26-27, 30-31, 35 data
structure, temperature limits of the electronic components having the part numbers; column 3, line 7
RD, lines 55-66].
As per claims 7, 16, wherein the data structure further comprises a temperature value for a
corresponding maximum operating temperature of the corresponding hardware component [Christo et
al. 0069; Ferrill et al. column 3, lines 65-66].
As per claims 8, 17, wherein assigning each of the plurality of hardware components the
corresponding location on the PCB comprises: inputting attributes of each of the plurality of hardware
components into a neural network, the attributes including at least one of the heat generation metrics
of the plurality of hardware components, dimensions of each the plurality of hardware components, or
dimensions of the PCB; and receiving, from the neural network, an arrangement for the plurality of
hardware components on the PCB [the Examiner takes “official notice” (see MPEP 2144.03) that a neural 
network is well known or common knowledge, which is evidence by the disclosure which states that the
neural network may process the input and output the result [0037] as opposed to any of technical
intricacies involved; for example, paragraph [0038] states that the placement determination module
may be used to train the neural network, however there aren’t any further details other than use; thus,
the Examiner takes “official notice” that using a neural network for inputting attributes and receiving an
arrangement is within well-known or common knowledge].
As per claim 9, wherein ranking comprises: selecting the hardware components having the value representing the highest amount of heat generated by the hardware components amongst the plurality of hardware components; and assigning a highest ranking to the hardware component [following
the reasoning presented above for claim 22, the Examiner submits that a highest amount would
conceivably be given a highest rank, just as a lowest amount may be a lowest rank, considering that the
intent is to assign components a location according to orientation and heat generated as demonstrated
above].
Allowable Subject Matter
Claims 3-5, 12-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable in view of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Jarmany [US 8,373,990 B2] at least at Abstract; Yaguchi [US 7,114,132 B2] at least at Abstract, FIGS. 25A and 25B, column 31, line 50-column 34, line 49.
The following is a statement of reasons for the indication of allowable subject matter:  Lin
appears to be the closest art as demonstrated above, and Christo et al. further teach design rules
include edges of the PCB [0069]. Schroeder et al. [US 8,645,900 B2] disclose that thermally active
elements be placed at the edge, top or bottom [see, for example, column 10, lines 26-42], however,
these property values are pre-set; Schwab [US 7,423,871 B2] discloses a location on the bottom [see, for example, Abstract]. Yet, given a broadest reasonable interpretation of the broadly claimed subject matter, the subject matter presented in the added references renders the claims obvious as demonstrated in the rejections above. However, there does not appear to be any teaching or motivation to combine references for the following subject matter, particularly considering that Lin teaches placing components on both sides of the board. Thus, the prior art of record does not appear to disclose, teach, or render obvious wherein assigning each of the plurality of hardware components the corresponding location on the PCB comprises: identifying the lower edge of the PCB based on the orientation of the PCB while the PCB is in an enclosure; and selecting one or more highest ranked hardware components from the plurality of hardware components for assignment to locations along the lower edge of the PCB, the one or more highest ranked hardware components including the hardware component having the value representing the highest amount of heat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851